Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
Independent claim 2 recites a decorative film for sticking on a resin molded body by thermoforming, comprising a sealing layer (I) comprising a polypropylene-based resin (A); and a layer (II) comprising a polypropylene-based resin (B),
wherein the polypropylene-based resin (A) satisfies (a1) to (a4) and the polypropylene- based resin (B) satisfies (b1) and (b2):
(a1) the melt flow rate of polypropylene-based resin (A) (MFR(A)) (at 230°C, a load of 2.16 kg) is more than 0.5 g/10 minutes,
(a2) the polypropylene-based resin (A) is a metallocene catalyst-based propylene-based polymer,
(a3) the melting peak temperature (Tm(A)) is lower than 150°C,
(a4) the molecular weight distribution (Mw/Mn(A)) obtained by GPC measurement is 1.5 to 3.5, and
(b1) the melt flow rate of polypropylene-based resin (B) (MFR(B)) (at 230°C, a load of 2.16 kg) and MFR(A) satisfy a relational expression (b-1);
MFR(B) < MFR(A) (b-1), and
(b2) the melting peak temperature (Tm(B)) and Tm(A) satisfy a relational expression (b-2);
Tm(B) > Tm(A) (b-2).

Independent claim 3 recites a decorative film for sticking on a resin molded body by thermoforming, comprising a sealing layer (I) comprising a polypropylene-based resin (A); and a layer (II) comprising a polypropylene-based resin (B), wherein the polypropylene-based resin (A) satisfies (a1) and (a5) and the polypropylene-based resin (B) satisfies (b1) and (b3):
(a1) the melt flow rate of polypropylene-based resin (A) (MFR(A)) (at 230°C, a load of 2.16 kg) is more than 0.5 g/10 minutes,
(a5) the crystallization temperature (Tc(A)) is lower than 100°C, and
(b1) the melt flow rate of polypropylene-based resin (B) (MFR(B)) (at 230°C, a load of 2.16 kg) and MFR(A) satisfy a relational expression (b-1);
MFR(B) < MFR(A) (b-1), and
(b3) the crystallization temperature (Tc(A)) and (Tc(B)) satisfy a relational expression (b-3);
Tc(B) > Tc(A) (b-3).

Independent claim 4 recites a decorative film for sticking on a resin molded body by thermoforming, comprising a sealing layer (I) comprising a polypropylene-based resin (A); and a layer (II) comprising a polypropylene-based resin (B), wherein the polypropylene-based resin (A) satisfies (al) and the polypropylene-based resin (B) satisfies (b1): 
(al) the melt flow rate of polypropylene-based resin (A) (MFR(A)) (at 230°C, a load of 2.16 kg) is more than 0.5 g/10 minutes, and
(b1) the melt flow rate of polypropylene-based resin (B) (MFR(B)) (at 230°C, a load of 2.16 kg) and MFR(A) satisfy a relational expression (b-1);
MFR(B) < MFR(A) (b-1),
wherein the sealing layer (I) comprises a resin composition (X3) in which the weight ratio of the propylene-based resin (A) to an ethylene--olefin random copolymer (C) is in a range of 97:3 to 5:95, and the ethylene-a-olefin random copolymer (C) satisfies (c1) to (c3):
(cl) the ethylene content [E(C)] is 65% by weight or more,
(c2) the density is 0.850 to 0.950 g/cm3, and
(c3) the melt flow rate of ethylene-a-olefin random copolymer (C) (MFR(C)) (230°C, a load of 2.16 kg) (MFR(C)) is 0.1 to 100 g/10 minutes.

Independent claim 5 recites a decorative film for sticking on a resin molded body by thermoforming, comprising: a sealing layer (I) comprising a polypropylene-based resin (A); and a layer (II) comprising a polypropylene-based resin (B),
wherein the polypropylene-based resin (A) satisfies (a1) and the polypropylene-based resin (B) satisfies (b1):
(a1) the melt flow rate of polypropylene-based resin (A) (MFR(A)) (at 230°C, a load of 2.16 kg) is more than 0.5 g/10 minutes, and
(b1) the melt flow rate of polypropylene-based resin (B) (MFR(B)) (at 230°C, a load of 2.16 kg) and MFR(A) satisfy a relational expression (b-1);
MFR(B) < MFR(A) (b-1),
wherein the sealing layer (I) comprises a resin composition (X4) in which the weight ratio of the propylene-based resin (A) to a thermoplastic elastomer (D) is in a range of 97:3 to 5:95, and the thermoplastic elastomer (D) satisfies (d1) to (d3):
(d1) the thermoplastic elastomer (D) is a thermoplastic elastomer in which at least one selected from the group consisting of propylene and butene is a main component,
(d2) the density is 0.850 to 0.950 g/cm3, and
(d3) the melt flow rate of thermoplastic elastomer (D) (MFR(D)) (230°C, a load of 2.16 kg) (MFR(D)) is 0.1 to 100 g/10 minutes.

Independent claim 6 recites a decorative film for sticking on a resin molded body by thermoforming, comprising: a sealing layer (I) comprising a polypropylene-based resin (A); and a layer (II) comprising a polypropylene-based resin (B),
wherein the polypropylene-based resin (A) satisfies (a1) and the polypropylene-based resin (B) satisfies (b1):
(a1) the melt flow rate of polypropylene-based resin (A) (MFR(A)) (at 230°C, a load of 2.16 kg) is more than 0.5 g/10 minutes, and
(b1) the melt flow rate of polypropylene-based resin (B) (MFR(B)) (at 230°C, a load of 2.16 kg) and MFR(A) satisfy a relational expression (b-1);
MFR(B) < MFR(A) (6-1),
wherein the sealing layer (I) comprises a resin composition (X5) in which the weight ratio of the propylene-based resin (A) and a thermoplastic resin (E) is in a range of 97:3 to 5:95 and the thermoplastic resin (E) satisfies (e1), and the resin composition (X5) satisfies (x1):
(e1) the thermoplastic resin (E) comprises at least one selected from the group consisting of an alicyclic hydrocarbon group and an aromatic hydrocarbon group, and
(x1) the isothermal crystallization time (t(X)) (second) of the resin composition (X5) determined by a differential scanning calorimeter (DSC) satisfies expression (x-1);
t(X) = 1.5xt(A) (x-1)
wherein t(A) represents isothermal crystallization time (second) of the polypropylene- based resin (A) measured at a temperature 10°C higher than the crystallization initiation temperature of the propylene-based resin (A) and t(X) is isothermal crystallization time (second) of the resin composition (X5) measured at a temperature that is 10°C higher than the crystallization initiation temperature of the propylene-based resin (A).

Independent claim 7 recites a decorative film for sticking on a resin molded body by thermoforming, comprising a sealing layer (I) comprising a polypropylene-based resin (A); and a layer (II) comprising a polypropylene-based resin (B),
wherein the polypropylene-based resin (A) satisfies (a1) and the polypropylene-based resin (B) satisfies (b1):
(a1) the melt flow rate of polypropylene-based resin (A) (MFR(A)) (at 230°C, a load of 2.16 kg) is more than 0.5 g/10 minutes, and
(b1) the melt flow rate of polypropylene-based resin (B) (MFR(B)) (at 230°C, a load of 2.16 kg) and MFR(A) satisfy a relational expression (b-1);
MFR(B) < MFR(A) (b-1),
wherein the sealing layer (I) comprises a propylene-ethylene block copolymer (F) that satisfies (f1) and (f2):
(f1) the melting peak temperature (Tm(F)) is 110 to 170°C, and
(f2) the propylene-ethylene block copolymer (F) comprises 5 to 97% by weight of a component (F1) comprising a propylene homopolymer or a propylene-ethylene random copolymer and 3 to 95% by weight of a component (F2) comprising a propylene-ethylene random copolymer having an ethylene content larger than that of the component (F1).

Independent claim 25 recites a decorative film for sticking on a resin molded body by thermoforming, comprising a sealing layer (I) comprising a propylene-ethylene block copolymer (F); and a layer (II) comprising a polypropylene-based resin (B),

wherein the propylene-ethylene block copolymer (F) satisfies (a1), (f1) and (f2) and the polypropylene-based resin (B) satisfies (b1):
(a1) the melt flow rate of propylene-ethylene block copolymer (F) (MFR(F)) (at 230°C, a load of 2.16 kg) is more than 0.5 g/10 minutes,
(f1) the melting peak temperature (Tm(F)) is 110 to 170°C,
(f2) the propylene-ethylene block copolymer (F) comprises 5 to 97% by weight of a component (F1) comprising a propylene homopolymer or a propylene-ethylene random copolymer and 3 to 95% by weight of a component (F2) comprising a propylene-ethylene random copolymer having an ethylene content larger than that of the component (F1), and
(b1) the melt flow rate of polypropylene-based resin (B) (MFR(B)) (at 230°C, a load of 2.16 kg) and MFR(F) satisfy a relational expression (b-1);
MFR(B) < MFR(F) (b-1).

The present invention relates to various embodiments of a decorative film for sticking on a resin molded body by thermoforming, wherein each embodiment comprises a sealing layer (I) comprising a polypropylene-based resin (A); and a layer (II) comprising a polypropylene-based resin (B) wherein the polypropylene-based resin (A) satisfies (a1) and the polypropylene-based resin (B) satisfies (b1):
(a1) the melt flow rate of polypropylene-based resin (A) (MFR(A)) (at 230°C, a load of 2.16 kg) is more than 0.5 g/10 minutes, and
(b1) the melt flow rate of polypropylene-based resin (B) (MFR(B)) (at 230°C, a load of 2.16 kg) and MFR(A) satisfy a relational expression (b-1);
MFR(B) < MFR(A) (b-1),
and further various other required elements, layers and/or properties.

The prior art fails to disclose or render obvious the claimed combination of the melt flow rate (MFR) and the other properties of polypropylene, the kind of polypropylene, and the components other than polypropylene constituting the one layer of another polyolefin as recited in independent claims 1-7 and 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEEBA AHMED/Primary Examiner, Art Unit 1787